Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Watkins, Registration No.:  36,715 on 9/23/2021.
	The application has been amended as follows:
	Please replace all previous claims with the attached amended claims, wherein:
	Claims 1-8, 10-19 and 21 are allowed.
	Claims 9 and 20 are cancelled
	Claims 1, 11-13 and 21 have been amended.


Reasons for allowance
3.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record, alone or in combination, fail to disclose or render obvious the claims agreed upon in the examiners amendment.  The prior art of record has not taught either individually or in combination and together with all other claimed features “A processor having a first group plurality of arithmetic logic units (ALUs), that includes a sub-group of including first, second and third ALUs, the sub-group at least partially defining a locally predefined range smaller than a range of the plurality of ALUs… wherein the processor has a clock speed that is too fast to guarantee execution, within a single clock cycle, of a combination of: (a) a most time-consuming process that could be performed by any of the first, second and/or third ALUs, and (b) receive a needed input, for performing the most time-consuming process, from an ALU of the processor that is outside of the locally predefined range.”
	The closest prior art of record, Vorbach (PGPUB No. 2017/0192481; cited on PTO-892 filed on 10/27/2020) and Tran (USPAT No. 6,065,126; cited on PTO-892 filed on 10/27/2020) both broadly teach clock speeds of a processor which do accommodate a most time consuming process and receive any needed inputs from a global or outside group; and therefore both references broadly teach the claimed limitations stating “(a) a most time-consuming process that could be performed by any of the first, second and/or third ALUs, and (b) receive a needed input, for performing the most time-consuming process”.  For example, the reference Vorbach, teaches groups of processing elements in a processor, wherein the clock speed accommodates the maximum clock rate of the slowest processing element group.  While, Tran USPAT No. 6,065,126, teaches a clock speed which accommodates a most time consuming process that could be performed by an ALU.	However, neither reference teaches “defining a locally predefined range smaller than a ranger of the plurality of ALUs… wherein the processor has a clock speed that is too fast to guarantee execution, within a single clock cycle, of a combination of: (a) a most time-consuming process that could be performed by any of the first, second and/or third ALUs, and (b) receive a needed input, for performing the most time-consuming process, from an ALU of the processor that is outside of the locally predefined range.”
	While, NPL reference “A Reconfigurable Arithmetic Array for Multimedia Applications” hereby referred to as Marshall, as well as Bergland (USPAT No. 8,521,800), Claydon (PGPUB No. 2005/0076187) and McCollum (USPAT No. 5,457,644) (all references cited in PTO-892 filed on 10/27/2020) all teach processors comprising a plurality of ALUs, which would operate at a particular clock speed.  However, none of the prior art of record teaches “wherein the processor has a clock speed that is too fast to guarantee execution, within a single clock cycle, of a combination of: (a) a most time-consuming process that could be performed by any of the first, second and/or third ALUs, and (b) receive a needed input, for performing the most time-consuming process, from an ALU of the processor that is outside of the locally predefined range.”
	Therefore, the prior art of record has not taught either individually or in combination and together with all other claimed features the limitations discussed above.  Furthermore, while some limitations may be broadly disclosed in the references above, the specific combination of limitations would not be obvious as claimed absent impermissible hindsight.
As all previously presented and potential rejections under 35 U.S.C 103 and 112 have been overcome by the changes in the amendment filed on 8/23/21 and the examiner’s amendment, the application is now in condition for allowance.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692.  The examiner can normally be reached on M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY P CARMICHAEL-MOODY/Examiner, Art Unit 2183